Citation Nr: 0703584	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-07 827	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an earlier effective date prior to October 30, 
1989, for the grant of service connection for multiple 
sclerosis.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A formal or informal claim for service connection for 
multiple sclerosis was not received prior to October 30, 
1989.


CONCLUSION OF LAW

The requirements for an effective date prior to October 30, 
1989, for the grant of service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim for an 
earlier effective date.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).




Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that October 
30, 1989, is the correct date for the grant of service 
connection for multiple sclerosis.  While the appellant has 
alleged that he is entitled to an earlier effective date 
prior to October 30, 1989, for the grant of service 
connection for multiple sclerosis, there is no basis under 
the governing legal criteria to establish that an earlier 
effective date is warranted.

The veteran first presented his claim for service connection 
for multiple sclerosis in a statement received on October 2, 
1991.  Nevertheless, the RO assigned October 30, 1989, as the 
effective date for the grant of service connection based on 
the date of VA treatment.   The record does not contain any 
statement or action dated earlier than October 30, 1989, 
indicating an intent to file a claim for service connection 
for multiple sclerosis.  Prior to that date, the veteran had 
never even mentioned the disorder in any of his submissions 
to the VA.  

The Board does acknowledge VA medical records dated prior to 
October 30, 1989, which document the veteran as having sought 
treatment for various disorders, such as acne scarring, 
chronic brain syndrome, extropia, and status post craniotomy.  
However, none of those treatment records document the veteran 
as having multiple sclerosis.  Moreover, treatment records, 
in and of themselves, do not show an intent to apply for 
service connection for a disability and can only constitute 
an informal claim for increased compensation where a claim 
specifying the benefit sought is received by the RO within a 
year of such treatment.  See Crawford v. Brown, 5 Vet App 33 
(1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of [section 
3.357(b)(1) of VA regulations] apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.").  In this case, the veteran did not express any 
intent to file a claim for service connection at that time.  
Indeed, the veteran never requested that his multiple 
sclerosis be service-connected prior to October 2, 1991.  In 
fact, the veteran sent a letter dated in May 2004 in which he 
indicated that he had been diagnosed with multiple sclerosis 
14 years earlier, but admitted that he did not inquire about 
it until 10 years later.  Although the veteran did not 
express any intent to apply for service connection for 
multiple sclerosis until October 1991, the RO assigned an 
effective date earlier than the date of claim in this case.  
Assuming that this date was incorrect under the regulations, 
any possible error favored the veteran.  See Williams v. 
Gober, 10 Vet.App. 447, 452 (1997).  Therefore, the Board 
finds that the veteran did not express intent to file a claim 
for service connection for multiple sclerosis during his VA 
treatment prior to October 1989.  

In summary, the veteran's statements and the medical evidence 
dated prior to     October 30, 1989, did not demonstrate an 
intent to raise an informal claim for multiple sclerosis.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to October 30, 1989.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to October 30, 
1989, for the grant of service connection for multiple 
sclerosis.  


ORDER

An effective date prior to October 30, 1989, for the grant of 
service connection for multiple sclerosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


